     Case 4:19-cr-00069-WTM-CLR Document 265 Filed 09/03/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                     CASE NO. CR419-069


GILBERT BASALDUA, JOSEPH PASCUA,
and JUAN MARTINEZ,

      Defendants.




                                      ORDER


      Before      the    Court   is   the    Government's       Motion    to    Dismiss


Without Prejudice (Doc. 252) and Defendant Basaldua's Motion to

Dismiss     Indictment      (Doc.      257).     For   the      following      reasons.

Government's Motion to Dismiss Without Prejudice (Doc. 252) is

GRANTED    and    Defendant      Basaldua's     Motion    to    Dismiss     Indictment


(Doc. 257) is DISMISSED AS MOOT.

      In   its    motion    to   dismiss,      the   Government     seeks      leave   of

this Court to dismiss the indictments returned by the grand jury

on May 8, 2019 and November 7, 2019 against Defendants Basaldua,

Pascua,     and    Martinez      pursuant      to    Federal     Rule    of    Criminal

Procedure    48(a). (Doc.        252 at 8.)         Defendant    Basaldua      moves   to

dismiss the Government's new indictment against him "until after

the Court's ruling on the Government's Motion to Dismiss" the

current indictment. (Doc. 257 at 2.)

      Pursuant      to    Federal     Rule     of    Criminal     Procedure      48(a),

"[t]he     government       may,      with     leave    of     court,     dismiss      an
   Case 4:19-cr-00069-WTM-CLR Document 265 Filed 09/03/20 Page 2 of 2



indictment."    After   careful    consideration,    the   Government's

motion (Doc. 252) is     GRANTED and the      indictment of Defendants

Basaldua, Pascua, and Martinez returned by the grand jury on May

8, 2019 and November 1, 2019 are DISMISSED WITHOUT PREJUDICE. As

a result, Defendant Basaldua's Motion to Dismiss (Doc. 257) is

DISMISSED   AS MOOT.


     SO ORDERED this         day of September 2020.




                                  WILLIAM T. MOORE, <JR.
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN   DISTRICT OF GEORGIA
